 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
 9   Attorneys for Defendant

10                                    UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12                                                FRESNO DIVISION

13
                                                              )   Case No. 1:19-cv-00008-EPG
14   BORYSATH SAYSANASY,                                      )
                                                              )   STIPULATION AND JOINT REQUEST
15                    Plaintiff,                              )   TO CONTINUE AND RE-SET ORAL
                                                              )   ARGUMENT; ORDER
16           vs.                                              )
                                                              )
17                                                            )
     ANDREW SAUL,                                             )
18   Commissioner of Social Security,                         )
                                                              )
19                                                            )
                      Defendant.                              )
20                                                            )
                                                              )
21                                                            )

22            IT IS HEREBY STIPULATED, by the parties through their respective counsel of

23   record, with the Court’s approval, that the Court continue the oral argument scheduled in this

24   matter on March 10, 2020, at 2:30 p.m. (Dkt. No. 25). The parties jointly request that the Court

25   continue the oral argument by two weeks and propose re-setting the matter on March 24, 2020, at

26   2:30 p.m., or at any other date and time convenient for the Court.

27           Good cause exists for this joint request due to the workload and schedule of counsel for

28   both parties in and around March 10. Plaintiff’s counsel has eight district court merits briefs and

     Stip. & Joint Req. to Continue Oral Argument; 1:19-cv-00008-EPG

                                                          1
     18 administrative hearings (including administrative briefs) scheduled for the week of the
 1
     hearing. In addition, Plaintiff’s counsel has two district court merit briefs and 19 administrative
 2
     hearings (including those administrative briefs) due the week before the scheduled hearing.
 3
     Defendant’s counsel has five district court briefs due within a week of the scheduled hearing, in
 4
     addition to a Ninth Circuit answering brief.
 5
             Counsel for both parties believes this brief delay will not prejudice their clients and make
 6
     this request in good faith and with no intention to unduly delay the proceedings. Counsel
 7
 8   apologizes for any inconvenience to the Court.

 9           For the foregoing reasons, the parties jointly request that the Court continue and re-set

10   oral argument on March 24, 2020, at 2:30 p.m., or on any other date and time that is convenient

11   for the Court.

12                                                        Respectfully submitted,

13   Dated: January 17, 2020                              PENA & BROMBERG, PLC
14
                                                          /s/ Jonathan O. Peña*_____
15                                                        (*as authorized via email on January 17, 2020)
                                                          JONATHAN O. PENA, ESQ.
16                                                        Attorney for Plaintiff
17
     Dated: January 17, 2020                              McGREGOR SCOTT
18                                                        United States Attorney
                                                          DEBORAH LEE STACHEL
19                                                        Regional Chief Counsel, Region IX
20                                                        Social Security Administration

21                                               By:      /s/ Allison J. Cheung
                                                          ALLISON J. CHEUNG
22                                                        Special Assistant U.S. Attorney
23                                                        Attorneys for Defendant

24
25
26
27
28

     Stip. & Joint Req. to Continue Oral Argument; 1:19-cv-00008-EPG

                                                          2
                                                          ORDER
 1
 2
             Pursuant to stipulation, IT IS ORDERED that the oral argument scheduled for March 10,
 3
     2020, at 2:30 p.m. is hereby CONTINUED and RE-SET for April 30, 2020, at 2:00 pm. To
 4
     participate telephonically, the parties are directed to use the following dial-in number and
 5
 6   passcode: 1-888-251-2909; passcode 1024453.
 7
 8
     IT IS SO ORDERED.
 9
10       Dated:      January 22, 2020                                  /s/
                                                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. & Joint Req. to Continue Oral Argument; 1:19-cv-00008-EPG

                                                          3
